DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCormick et al. (US 8,257,003).
Regarding claim 1, McCormick et al. teaches: A clamping device (Abstract) for releasably holding a tool holder shank (#20) comprising: a housing (#22) having a forward end (#27), a rear end (#25) and a bore (see fig. 1, where the bore has #12 and #14) intersecting the forward end and extending rearwardly therefrom for receiving the tool holder shank in a mounting portion (#12; see fig. 1) at the forward end of the housing (see fig. 1, where #20 tool shank is at forward end of housing); a drawbar (#14) mounted reciprocally movable inside the bore, the drawbar having a forward end (#48) and which in the drawbar forward end includes an engagement means (#64), arranged to go into engagement with an engagement formation (#20) at the end of the tool holder shank, and in a rear portion (#46) is formed with a drawbar aperture (#55) extending through the drawbar in a transverse direction in relation to a longitudinal axis (see fig. 4 where it extends in transverse direction in relation to #26, #54) of the housing; and a clamping mechanism (#10) extending through the drawbar aperture and at least partly into two housing holes in the housing on opposite sides of the drawbar aperture (see annotated fig. below) 

    PNG
    media_image1.png
    394
    498
    media_image1.png
    Greyscale

and being arranged to impart an axial displacement of the drawbar to and from in the direction of the longitudinal axis of the housing (Column 3, line 65 - Column 4, line 1), wherein the clamping mechanism includes a first (see fig. 1, where first actuator is pointed by #18 at the vertical direction in the top of the housing and it includes both the actuator and key member, the actuator can be seen in fig. 6) and a second actuator (see fig. 1, where second actuator is pointed by #18 in the vertical direction in the bottom of the housing and it includes both the actuator and key member, the actuator can be seen in fig. 6), each being slidably received in and extending at least partly through a respective one of the housing holes (see fig. 1, where first and second actuators pointed at #18 are partly received on each of their respective housing holes, the housing hole for the first actuator is denoted by dotted-lines that define a circle and therefore denote the housing holes for both actuators, with the bottom actuator having the same hole; the actuating member slidingly move downwards or upwards when moving driving screw #70 mentioned in Column 5,lines 30-40) as well as the drawbar aperture (see fig. 1, where the actuators are inside drawbar aperture #55), each first and the second actuator being formed with an at least partly threaded hole (Column 4, lines 56-58), wherein a thread (#66) in the first actuator is a right-hand thread (Column 4, lines 53-55) and a thread (#68) in the second actuator is a left-hand thread (Column 4, lines 54-56), and wherein the threaded holes extend in a direction perpendicular to the longitudinal axis of the housing (see fig. 7), each of the first and second actuators being formed with at least one locking pressure applying surface (#74) and at least one releasing pressure applying surface (#78), and an actuator bolt (#16) having a right-hand thread in one portion and a left-hand thread in another portion (Column 4, lines 53-56),  wherein the drawbar on the inside of the drawbar aperture includes at least two locking pressure receiving surfaces (#60; see fig. 12) facing towards the forward end of the housing and at least two releasing pressure receiving surfaces (#58; see fig. 12) facing towards the rear end of the housing, and wherein the right-hand thread of the actuator bolt is threaded into the right-hand threaded hole of the first actuator (Column 4, lines 48-58), and the left-hand thread of the actuator bolt is threaded into the left-hand threaded hole of the second actuator (Column 4, lines 48-58), such that the actuators are interconnected and mounted into the housing with each of the actuators at least partly extended into a respective one of the housing holes as well as into the drawbar aperture from the respective side of the same (see fig. 1, where first and second actuators pointed at #18 are partly received on each of their respective housing holes, the housing hole for the first actuator is denoted by dotted-lines that define a circle and therefore denote the housing holes for both actuators, with the bottom actuator having the same hole; the actuating member slidingly move downwards or upwards when moving driving screw #70 mentioned in Column 5,lines 30-40), such that when the actuator bolt is rotated in one direction the actuators will be moved synchronously towards each other and the locking pressure applying surfaces of each of the actuators will press against the locking pressure receiving surfaces inside the drawbar aperture such that the drawbar will be displaced towards the rear end of the housing into a locking position (where the screw is rotated and the actuator #18 will move downwards toward each other and surfaces #74 will press against receiving surfaces #60 moving #14 away; Column 5, line 30-49), whereas when the actuator bolt is rotated in the opposite direction the actuators will be moved synchronously apart from one another and the releasing pressure applying surfaces of each of the actuators will press against the releasing pressure receiving surfaces inside the drawbar aperture such that the drawbar will be displaced towards the forward end of the housing into a releasing position (when the screw is rotated in another direction, the actuator #18 will move upwards and surfaces #78 will press against receiving surfaces #60 moving #14 inwards toward shank; Column 5, lines 50-65).

Regarding claim 2, McCormick et al. teaches the clamping device of claim 1, McCormick et al. further discloses: wherein the mounting portion at the forward end of the housing is conical (see fig. 8; Column 3, lines 24-25).

Regarding claim 3, McCormick et al. teaches the clamping device of claim 2, McCormick et al. further discloses: wherein the mounting portion at the forward end of the housing has a non-circular cross section (see fig. 8 and 10 and annotated fig. below, where cross-section of housing, in which #27 is part of the housing, is rectangular).

    PNG
    media_image2.png
    334
    470
    media_image2.png
    Greyscale


Regarding claim 4, McCormick et al. teaches the clamping device of claim 1, McCormick et al. further discloses: wherein the locking pressure applying surfaces and/or the releasing pressure (the pressure applying surfaces of the actuators #18 seen in fig. 12 act as cam surfaces that when drive screw is rotated, the actuators apply a force to the drawbar #14 whether it’s on the locking or release position mentioned in Column 5) applying surfaces of the actuators are curved (see fig. 4 and 12 where #78, #74, #60, #58 are curved).

Regarding claim 5, McCormick et al. teaches the clamping device of claim 1, McCormick et al. further discloses: wherein at least a part of each pressure applying surface and pressure receiving surface, or the extension of such surface, forms an acute angle to the longitudinal axis of the housing when viewed in a longitudinal section through the clamping device in a plane containing the longitudinal axis of the housing and a longitudinal axis of each of the housing holes (see annotated fig. below).

    PNG
    media_image3.png
    557
    492
    media_image3.png
    Greyscale

Regarding claim 6, McCormick et al. teaches the clamping device of claim 5, McCormick et al. further discloses: wherein the acute angle of the locking pressure applying surfaces corresponds to the acute angle of the locking pressure receiving surfaces (see fig. 7, 12 and annotated fig. above), and the acute angle of the releasing pressure applying surfaces corresponds to the acute angle of the releasing pressure receiving surfaces (see annotated fig. above where the locking receiving/applying surfaces correspond to the same angle as receiving surfaces).

Regarding claim 9, McCormick et al. teaches the clamping device of claim 5, McCormick et al. further discloses: wherein each locking pressure applying surface of the actuators (the pressure applying surfaces of the actuators #18 seen in fig. 12 act as cam surfaces that when drive screw is rotated, the actuators apply a force to the drawbar #14 whether it’s on the locking or release position mentioned in Column 5) and each locking pressure receiving surface inside the drawbar aperture are composed of at least a first (see annotated fig. below) and a second surface (see annotated fig. below) section forming different angles with respect to the longitudinal axis of the housing when viewed in a longitudinal section through the clamping device in a plane containing the longitudinal axis of the housing and a longitudinal axis of each of the housing holes (see annotated fig. below).

    PNG
    media_image4.png
    416
    450
    media_image4.png
    Greyscale


Regarding claim 10, McCormick et al. teaches the clamping device of claim 1, McCormick et al. further discloses: wherein a longitudinal axis of each of the housing holes is directed perpendicular to the longitudinal axis of the housing (axis of housing holes #77 is perpendicular to longitudinal axis of housing #54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 8,257,003).
Regarding claim 7, McCormick et al. discloses in at least Fig. 7 wherein the acute angle (angles #76 and #80 and annotated fig. below angles form 90°,
 
    PNG
    media_image5.png
    300
    501
    media_image5.png
    Greyscale

from which subtracting 90° from angles #76 and #80 presents the acute angle) is between 30° and 80° (Column 4, lines 65-67; Column 5, lines 5-7 where element #76 is mistyped and is actually referring to element #80).
However, McCormick et al. does not explicitly disclose the angle being between 15° and 75°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of McCormick et al. from between 30 and 80 to between 15 and 75 degrees in order to angle the wedge members to be able to contact the angled surfaces of the drawbar and providing a pressure force that can move the drawbar. Applicant appears to have placed no criticality on the claimed range (see Column 16, lines 9-15 indicating the angle “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 8, McCormick et al. discloses in at least Fig. 7 wherein the acute angle (angles #76 and #80 and annotated fig. below angles form 90°,

    PNG
    media_image5.png
    300
    501
    media_image5.png
    Greyscale

from which subtracting 90° from angles #76 and #80 presents the acute angle) is between 30° and 80° (Column 4, lines 65-67; Column 5, lines 5-7 where element #76 is mistyped and is actually referring to element #80).
However, McCormick et al. does not explicitly disclose the angle being between 40° and 50°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of McCormick et al. from between 30 and 80 to between 40 and 50 degrees in order to angle the wedge members to be able to contact the angled surfaces of the drawbar and providing a pressure force that can move the drawbar. Applicant appears to have placed no criticality on the claimed range (see Column 16, lines 9-15 indicating the angle “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Response to Arguments
Applicant's arguments filed 7th July 2022 have been fully considered but they are not persuasive.
Applicant argues that McCormick et al. fails to disclose a first and a second actuator, each being slidably received in and extending at least partly through a respective one of the housing holes as well as the drawbar aperture, and each of the actuators at least partly extended into a respective one of the housing holes as well as into the drawbar aperture from the respective side of the same. This is not persuasive because McCormick et al. discloses in fig. 1 that the first and second actuators (see fig. 1, where first and second actuator is pointed by #18 at the vertical direction of the housing and it includes both the actuator and key member, the actuator can be seen in fig. 6) pointed at #18 are partly received on each of their respective housing holes, the housing hole for the first actuator is denoted by dotted-lines that define a circle and therefore denote the housing holes for both actuators, with the bottom actuator having the same hole (the actuators are identical mentioned in lines Column 4, 62-63); the actuating member slidingly move downwards or upwards when moving driving screw #70 mentioned in Column 5,lines 30-40. The actuators in fig.1 and 12, show the actuator being also inside the drawbar aperture #52. 
Applicant argues that McCormick et al. fails to disclose the forward end of the housing showing a non-circular cross section and the surface next to the pressure applying/receiving surface (and the curve in between) is not a force applying/receiving surface, only a stop/abutment surface. This is not persuasive because McCormick et al. identifies in fig. 2 the line 8-8 taken along the mechanism #10 and in fig. 10 the cross-section of line 8-8 can be seen that includes the forward end housing part #27 and will be a non-circular, rectangular cross-section. 
Applicant also argues the surface next to the pressure applying/receiving surface (and the curve in between) is not a force applying/receiving surface, only a stop/abutment surface argument is also not persuasive because McCormick et al. discloses in Column 5, lines 50-65 that when the drive screw #16 is rotated counter-clockwise, the surface #78, that includes the whole curved and the surface after the curve, of actuators #18 contacts wall #58 and a force is generated because the actuators move upward and act as a cam surfaces that move the drawbar in the direction of the tool shank. 
For the reasons set forth above, the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722